The present Office action is supplemental to the Notice of Allowance mailed 9/3/21 in order to make some amendments to the claims as follows.


EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on September 15, 2021.

The application has been amended as follows: 
	In claim 18, line 1, replace “fluid mixing” with –immunochemistry analysing--.
	In claim 19, line 1, replace “fluid mixing” with –immunochemistry analysing--.
	In claim 26, line 1, replace “fluid mixing” with –immunochemistry analysing--.
	In claim 26, line 2, replace “Claim 20” with –Claim 17--.
	In claim 27, line 1, replace “fluid mixing” with –immunochemistry analysing--.
	In claim 27, line 2, replace “Claim 20” with –Claim 17--.
	In claim 27, line 3, replace “decrease the” with –decrease a--.
	In claim 28, line 1, replace “fluid mixing” with –immunochemistry analysing--.
	In claim 28, line 2, replace “Claim 20” with –Claim 17--.
	In claim 29, line 1, before “mixing”, insert –fluid--.
	In claim 32, line 1, replace “Claim 31”, insert –Claim 29--.
	In claim 33, line 1, replace “Claim 31”, insert –Claim 29--.
	In claim 33, line 3, replace “decrease the” with –decrease a--.
	In claim 34, line 1, replace “Claim 21” with –Claim 29--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641